DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                      JAVIN ANTHONY OGLESBY,
                              Appellant,

                                    v.

                          STATE OF FLORIDA,
                               Appellee.

          Nos. 4D20-399, 4D20-400, 4D20-401, and 4D20-402

                             [July 22, 2020]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit, St.
Lucie County; Robert E. Belanger, Judge; L.T. Case Nos.
562017CF000036A,     562017CF000231A,        562018CF001022A        and
562018CF001245A.

   Carey Haughwout, Public Defender, and Karen E. Ehrlich and Alan T.
Lipson, Assistant Public Defenders, West Palm Beach, for appellant.

   No appearance required for appellee.

GERBER, J.

    We affirm the defendant’s convictions and sentences in all four cases
referenced above. However, we remand for correction of scrivener’s errors
in the written orders for lower tribunal case no. 562018CF001245A.

   In that case, on counts 2 and 4-11 for dealing in stolen property, which
were second-degree felonies under section 812.019(1), Florida Statutes
(2018), the trial court orally pronounced the defendant would serve the
maximum fifteen years on each count, to be served concurrently. On
counts 3 and 12-19 for giving false information to a pawnbroker, which
were third-degree felonies under section 539.001(8)(b)8.a., Florida
Statutes (2018), the trial court orally pronounced the defendant would
serve the maximum five years on each count, to be served concurrently.

   However, the written orders for case no. 562018CF001245A incorrectly
indicate the defendant was sentenced to five years each on counts 2 and
4-11 and fifteen years each on counts 3 and 12-19.
   Based on the foregoing, we remand with directions to correct the written
orders in case no. 562018CF001245A to conform with the court’s oral
pronouncement. See, e.g., Raya v. State, 183 So. 3d 1120 (Fla. 4th DCA
2015) (affirming the convictions and sentences in an Anders appeal but
remanding for correction of a scrivener’s error in the written sentencing
order). The defendant need not be present for this ministerial action.

   Affirmed and remanded with instructions.

CIKLIN and CONNER, JJ., concur.

                           *         *        *

   Not final until disposition of timely filed motion for rehearing.




                                    2